Citation Nr: 0507126	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for pseudoaphakia of the 
right eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1970, from February 1975 to January 1978, and from 
November 1984 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2001 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The case was previously before the Board in December 2003, 
when it was remanded for additional development.

The Board notes that in a statement dated in June 2002, the 
veteran's representative raised the issues of (1) entitlement 
to service connection for a retinal detachment in the right 
eye, with associated double vision, and (2) entitlement to 
service connection for the loss of front teeth.  As these 
issues are not before the Board, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

In February 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification in writing from 
the veteran he wished to withdraw his appeal for an increased 
rating for pseudoaphakia of the right eye.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing by the appellant at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 
(2004).  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


